Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered December 11, 1987, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We find that the hearing court properly denied suppression of the physical evidence. The record clearly establishes that the landlord, acting on his own initiative and as a private citizen, performed the search which uncovered the stolen property and led to the defendant’s arrest. It is well settled that the proscriptions of the Fourth Amendment are inapplicable to citizens whose actions are private in nature (see, People v Ray, 65 NY2d 282; People v Hairston, 144 AD2d 383; People v Miller, 137 AD2d 626, 628-629). Lawrence, J. P., Kunzeman, Hooper and Harwood, JJ., concur.